DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 02/14/2022 have been fully considered and are persuasive. 
The rejections under 35 U.S.C. 102(a)(1) over Claim(s) 19-38 as being anticipated by Devoy et al. (US 2012/0074092 A1) as evidenced by Cambridge Dictionary (Ref. U) have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In SPECIFICATION, [0001] (submitted on 03/22/2021)
Line 2, After “filed June 2, 2017,” insert -- now U.S. Patent 10,258,939 B2 --
	Line 7, after “filed December 7, 2015” insert  -- , now U.S. Patent 10,258,938 B2 -- 

REASONS FOR ALLOWANCE
Claim 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Devoy et al. does not teach or suggest an aerator comprising a  plurality of holes extending through the body and completely encircled by material of the body from the first end to the second end, the plurality of holes being located around the bore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG T YOO/Primary Examiner, Art Unit 1792